The Chancellor
thought it too. clear a case to need discussion, and directed, that the deed, which was in Court, should be cancelled, as being a fraudulent, forged, and void deed; and that the defendants, and all persons claiming under them, should be perpetually enjoined from using the recprd of the deed as evidence of title, and that the decree should be binding upon the infant defendants, unless they should, within six months after they respectively attained the age of twenty-one years, upon being served with process for that purpose, show to the Court good cause to the contrary.*303And inasmuch as the defendants, Harford and his wife, had not rested satisfied with the trial in the ejectment suit, but had since procured the deed to be proved by a very aged subscribing witness, since dead, without notice thereof to the plaintiff, and had caused the deed to be recorded, they were ordered to pay costs of this suit to the plaintiff.
Decree accordingly.